Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method ... comprising: receiving a testing request comprising: a selection of a design version of a design fileset comprising a design that is at least one of a computing script design, a computer application design, a computer hardware design, and a circuit design, and a selection of a test version of a test fileset, the test fileset comprising one or more test scripts; selecting a filesystem root of a substrate filesystem to be operated on by at least one of the one or more test scripts; ... copying the design fileset and the test fileset into the operation filesystem to define a workspace data; read-only protecting the workspace data to define a workspace master; initiating a discrete environment that is at least one of a computing container and a virtual computer; assigning the discrete environment a processing power allocation and a memory allocation from a computing resources pool; cloning the workspace master to generate a workspace clone; cloning the substrate filesystem to be operated on to generate a substrate filesystem clone; mounting the workspace clone to the discrete environment and associating the workspace clone with the substrate filesystem clone; selecting a test script from the one or more test scripts of the test fileset copied into the workspace master and cloned into the workspace clone ...,” when taken in context with other features of the independent claim as a whole.
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 9. Specifically, the prior art references of record fail to teach or suggest at least: “A method ... comprising: ... copying a design fileset into the operation filesystem to define a workspace data; read-only protecting the workspace data to define a workspace master; initiating a discrete environment that is at least one of a computing container and a virtual computer; assigning the discrete environment a processing power allocation and a memory allocation from a computing resources pool; cloning the workspace master to generate a workspace clone; ... executing the test script within the workspace clone ... and executing a tear-down instruction for the discrete environment; returning to the computing resources pool at least one of the processing power allocation and the memory allocation,” when taken in context with other features of the independent claim as a whole.
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 16. Specifically, the prior art references of record fail to teach or suggest at least: “A system, comprising: a test orchestration server, comprising ... a test processing agent  ... receive a testing request comprising a selection of a design version of a design fileset and a selection of a test version of a test fileset, the test fileset comprising one or more test scripts; and issue an assembly instruction to assemble a workspace master, a test fractionation routine ... extract a test script from the one or more test scripts of the test fileset copied into a workspace master, and an environment manager  ... issue an environment initiation instruction to initiate a discrete environment that is at least one of a computing container and a virtual computer, a cloning engine ... issues a cloning instruction to :clone the workspace master to generate a workspace clone, a test isolation engine ... issue an environment execution instruction to execute the test script within the discrete environment ...,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Chen, Han, U.S. 2020/0349236 A1, teaches systems and methods for generating design flows for integrated circuits, wherein the design flows may be represented by integrated circuit data structures, such structures comprising a plurality of nodes, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
Chen, Han, U.S. 10,922,462 B1, teaches systems and methods for validating and integrating intellectual property blocks for integrated circuits, to comprise block packages having a particular structure and validation means comparing tests to validation rules, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
Cheng et al., U.S. 2016/0342499 A1, teaches systems and methods for cloning production environment features, recording transactions, and instantiating a test clone of the production environment to rerun the recorded transactions for error verification, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
Eksten et al., U.S. 9,043,747 B2, teaches systems and methods for dynamic development of computing applications using blueprints comprising graph structures and nodes, wherein the development may comprise validation testing of the blueprints, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
Elsedfy, Mohamed O et al. “A real-time virtual machine for task placement in loosely-coupled computer systems,” teaches methods for efficient task placement on virtual machines in loosely coupled systems, including the use of platform-independent code and the use of real-time virtual machines, wherein local or placed tasks may be instantiated on the real-time virtual machines, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
I. Krsul, A. Ganguly, Jian Zhang, J. A. B. Fortes and R. J. Figueiredo, "VMPlants: Providing and Managing Virtual Machine Execution Environments for Grid Computing," teaches a grid service providing homogeneous execution environments distributed along grid computing resources, including the ability to efficiently clone and allocate resources to virtual environments, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
Savino et al., U.S. 2019/0243737 A1, teaches systems and methods for performing a cloud-based disaster recovery test comprising at least creating an isolated network clone of the system to be tested, including the machines and configurations of all or part of the production network, reserving resources to perform the test, and enabling the cloned machines to be used for performing the test responsive to user input, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
Xu et al., U.S. 2018/0373570 A1, teaches systems and methods for cloud based testing of graphics hardware and software, comprising a hardware pool of test machines, a virtual resource pool, and a task dispatcher to distribute graphics validation tasks to one or more virtual machines operating on the hardware and resource pools, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation;
C. Yang, W. Chou, C. Hsu and A. Cuzzocrea, "On Improvement of Cloud Virtual Machine Availability with Virtualization Fault Tolerance Mechanism," teaches methods for large-scale virtual environment creation including resource allocation, task distribution, and intelligent and efficient system fault recovery, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation; and
Zhang et al., U.S. 2020/0250074 A1, teaches systems and methods for performing test orchestration, wherein multiple test execution plans are executed using cloned instances of a same test container image comprising a test environment and one or more user-defined test configurations, but does not more particularly teach one or more of the following features: selecting a version of a design fileset comprising a design of a computing script, application, hardware and circuit; selecting a filesystem root and/or operating filesystem to operate from; creating a workspace defined by the design and test filesets and the operating filesystem; generating a discrete operating environment comprising a VM or container; read-only protecting the workspace; cloning the workspace master; assigning the discrete environment or cloned workspace a resource allocation; extracting one or more test scripts and executing them; and tearing down the discrete operating environment and returning one or more resource allocations upon test result evaluation.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claims 1, 9 and 16, are not present in the prior art of record and would not have been obvious; thus, pending claims 1, 9 and 16 are allowed. Claims 2-8 depend from claim 1; claims 10-15 depend from claim 9; and claims 16-20 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1, 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191